ACCEPTED
                                                                                        01-12-00502-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                    9/9/2015 4:16:56 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                            NO. 01-12-00502-CV
          _____________________________________________________
                                                                  FILED IN
           IN THE COURT OF APPEALS FOR THE FIRST 1st    COURT OF APPEALS
                                                     DISTRICT
                                                        HOUSTON, TEXAS
                         OF TEXAS AT HOUSTON
                                                    9/9/2015 4:16:56 PM
          _____________________________________________________
                                                    CHRISTOPHER A. PRINE
                                                       Clerk
        KELLY R. GINN, GREEN-SPAN PROFILES, L.P., GREEN-SPAN
       MANAGEMENT, L.L.C., GREEN-SPAN ENTERPRISES, INC., AND
                      BKG INVESTMENTS, L.L.C.,
                        Appellants/Cross-Appellees

                                        vs.

                         NCI BUILDING SYSTEMS, INC.
                            Appellee/Cross-Appellant.
          _____________________________________________________
                     Appeal from the 11th Judicial District Court
        of Harris County, Houston, Texas, Trial Court Cause No. 2009-35831
          _____________________________________________________

      SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO
     FILE MOTION FOR REHEARING AND/OR EN BANC REHEARING


      Appellants/Cross-Appellees Kelly R. Ginn, Green-Span Profiles, L.P., Green-

Span Management, L.L.C., Green-Span Enterprises, Inc., and BKG Investments,

L.L.C. ("Ginn") files this Second Unopposed Motion for Extension of Time to File

Motion for Rehearing and/or En Banc Rehearing and asks for a ten-day extension.

                                  I. Introduction

1.    Appellants/Cross-Appellees are Kelly R. Ginn, Green-Span Profiles, L.P.,

Green-Span   Management, L.L.C., Green-Span         Enterprises, Inc., and         BKG

Investments, L.L.C. Appellee is NCI Building Systems, Inc.
2.    This Court has authority to extend the time to file a motion for rehearing and/or

motion for rehearing en banc. See TEX. R. APP. P. 49.8.

                            II. Arguments and Authorities

3.    This Court may extend the time to file an appellants’ motion for rehearing or

rehearing en banc under the authority of Texas Rule of Appellate Procedure 49.8.

4.    The Appellants' Motion for Rehearing is currently due on September 11, 2015.

This Court issued a ninety-page opinion that has required extensive time to digest and

to communicate with the clients. Appellants request additional time to narrow the

issues for rehearing.

5.    Moreover, the parties are currently engaged in settlement discussions that may

resolve the need for any further appeal. Appellants request a ten-day extension to

explore the possibility of a final resolution of this case. If an extension is not granted,

and Appellants have to file a motion for rehearing even though the parties ultimately

settle the dispute, the parties’ and the court’s resources will be wasted.

6.    Appellants desire to extend for ten additional days the date that Appellants'

motion for rehearing and/or motion for rehearing en banc is due so that the parties may

finalize settlement communications and so that Appellants may submit a narrowly

tailored motion that assists this Court with the resolution to this case in the event that

the case does not settle. If this Motion is granted, the due date for the Appellants'

motion for rehearing and/or motion for rehearing en banc would be September 21,



                                          -2-
2015. This request is made for good cause, so that justice may be done, and is not filed

for the purposes of delay. One previous motion to extend time has been filed by

Appellants regarding its motion for rehearing.

                                      III. Conclusion

      Accordingly, Appellants request that this Court grant this Motion to Extend

Time to File Appellants' motion for rehearing and/or motion for rehearing en banc and

requests that this Court enter an order extending the due date for its Appellants' motion

for rehearing and/or motion for rehearing en banc from September 11, 2015 to

September 21, 2015, and requests that this Court award any and all other relief to

which it is entitled in either law or equity.




                                           -3-
Respectfully submitted,

WINSTEAD PC

By: /s/ David F. Johnson
Stephen W. Schueler
State Bar No. 17823000
sschueler@winstead.com
Zachary B. Allie
State Bar No. 24063997
zallie@winstead.com
600 Travis Street, Suite 1100
Houston, Texas 77002-5895
(713) 650-8400 (telephone)
(713) 650-2400 (facsimile)

And

David F. Johnson
State Bar No. 24002357
dfjohnson@winstead.com
300 Throckmorton Street, Suite 1700
Fort Worth, Texas 76102
Telephone: 817.420.8200
Telecopy: 817.420.8201

ATTORNEYS FOR APPELLANTS/
CROSS-APPELLEES KELLY R. GINN,
GREEN-SPAN PROFILES, L.P., GREEN-
SPAN MANAGEMENT, L.L.C., GREEN
SPAN ENTERPRISES, INC., AND BKG
INVESTMENTS, L.L.C.




 -4-
                        CERTIFICATE OF CONFERENCE
     On September 9, 2015, counsel for Appellants conferred with counsel for
Appellee and Appellee does not oppose the granting of the relief requested herein.

                                          /s/ David F. Johnson
                                          David F. Johnson


                   CERTIFICATE OF FILING AND SERVICE
       I hereby certify that a true and correct copy of the foregoing document has been
filed with the court by electronic filing this day and served upon the following counsel
of record on this 9th day of September, 2015.
            Rusty Hardin, Esq.                            rhardin@rustyhardin.com
            Bob Galatas, Esq.                            bgalatas@rustyhardin.com
            Lara Hollingsworth, Esq.              lhollingsworth@rustyhardin.com
            Joe Roden, Esq.                                jroden@rustyhardin.com
            Rusty Hardin & Associates               and Telecopier (713) 652-9800
            5 Houston Center
            1401 McKinney, Suite 2250
            Houston TX 77010-4035

            Melissa J. Judd, Esq.                              mjudd@littler.com
            Littler Mendelson, P.C.                 and Telecopier (713) 951-9212
            1301 McKinney Street, Suite 1900
            Houston TX 77010

            Patrick D. Sullivan, Esq.               Sullivan@hooverslovacek.com
            Dylan B. Russell, Esq.                   Russell@hooverslovacek.com
            Hoover Slovacek LLP                     and Telecopier (713) 977-5395
            5847 San Felipe, Suite 2200
            Houston TX 77057-3918



                                               /s/ David F. Johnson
                                                       One of Counsel




                                        -5-